Citation Nr: 0933600	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-13 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement of medical expenses incurred 
with St. Mary's Medical Center from February 13, 2005, to 
February 15, 2005.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
by the United States Department of Veterans Affairs (VA) 
Medical Center in Huntington, West Virginia, which granted in 
part and denied in part reimbursement for medical expenses 
incurred at St. Mary's Medical Center in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his May 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran indicated that he desired a personal 
hearing before a Veterans Law Judge, to be held at the RO.  
He was initially scheduled for a hearing before a Veterans 
Law Judge via videoconference from the RO, but in April 2009 
correspondence, the Veteran specified that he wanted to 
appear "face to face" instead.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

